                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Lilbert H. Gregory,

                      Plaintiff,     Case Nos. 19-cv-11421;
                                     19-cv-11680
v.
                                     Judith E. Levy
Carl F. Gerds III & Diane            United States District Judge
Druzinski,
                                     Mag. Judge Elizabeth A. Stafford
                      Defendants.

________________________________/

     OPINION AND ORDER CONSOLIDATING CASE NOS. 19-CV-
       11421 AND 19-CV-11680 AND SUMMARILY DISMISSING

 I.    Introduction

       Before the Court are Plaintiff Lilbert H. Gregory’s pro se civil

rights complaints filed pursuant to 42 U.S.C. § 1983. Gregory is an

inmate incarcerated at the Macomb County Jail.

       In the complaint filed in Case No. 19-cv-11421, Gregory sues

Michigan Judges Carl F. Gerds III and Diane Druzinski. He asserts

that he has a pending criminal case in Macomb County for armed

robbery, and claims that on December 7, 2018, Gerds set pretrial bond

at $750,000. Additionally, Gregory alleges that on April 22, 2019,
Drusinski denied his motion to reduce this bond. As a result, he

requests the Court “to grant [him] a reasonable bond with 10%. [He]

would also like the Court to award [him] lost and punitive damages.

[He] respectfully ask[s] the Court to remove the Hon. Judge Diane

Druzinski from [his] criminal proceedings.” (ECF No. 1, PageID.4–5).

      In the complaint filed in Case No. 19-cv-11680, Gregory sues

Druzinski for allowing his race to be listed as Black in his police report.

He also reiterates his claims about excessive bail. Finally, Gregory

seeks an order compelling the state court to set reasonable bail and

damages.

      The Court consolidates these two cases into one action. And after

careful review of the complaints, summarily dismisses both of them.

II.   Standard of Review

      Gregory was granted permission to proceed without prepayment

of fees, otherwise known as proceeding in forma pauperis. See 28 U.S.C.

§ 1915(a). Under the Prison Litigation Reform Act, the Court is required

to dismiss any in forma pauperis action filed by a prisoner brought

under federal law if the complaint is frivolous, malicious, fails to state a

claim upon which relief can be granted, or seeks monetary relief from a


                                     2
defendant immune from such relief. §§ 1915(e)(2), 1915A; 42 U.S.C. §

1997e(c). However, the Court must read a pro se complaint generously,

see Haines v. Kerner, 404 U.S. 519, 520 (1972), and accept the

allegations as true unless they are clearly irrational or wholly

incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

III.   Consolidation

       Federal Rule of Civil Procedure 42 (a)(2) indicates that a district

court may consolidate actions which “involve a common question of law

or fact.” And a district court is also permitted to consolidate separate

civil rights actions prior to screening the case. See, e.g., Johnson v.

Johns, 100 F. App’x 496, 496 (6th Cir. 2004). Gregory’s two civil rights

cases involve a common question of law or fact. And as such, these cases

will be consolidated into one action.

IV.    Analysis

       A.   Request for Pretrial Bond

       Gregory first asks the Court to grant him a reasonable bond. In

Younger v. Harris, 401 U.S. 37, 45 (1971), the United States Supreme

Court held that federal courts should not enjoin pending state criminal

proceedings except in a “very unusual circumstance” where an

injunction is necessary to prevent “both great and immediate”
                                        3
irreparable injury. This is the Younger abstention doctrine. It instructs

federal courts to abstain from interfering in state cases where: (1) there

is a pending or ongoing state judicial proceeding; (2) that implicates

important state interests; and (3) where there is an adequate

opportunity in the state proceedings for the defendant to raise

constitutional challenges. Middlesex County Ethics Comm. v. Garden

State Bar Ass’n, 457 U.S. 423, 432 (1982); GTE Mobilnet of Ohio v.

Johnson, 111 F.3d 469, 481 (6th Cir. 1997).

     The first factor applies here because, as Gregory explains, his

armed robbery charges remain pending in the Macomb Circuit Court.

And even if this were not the case, he would first have to exhaust his

state appellate remedies before asking this Court to interfere. Huffman

v. Pursue, Ltd., 420 U.S. 592, 608 (1975).

     Next, the second factor also applies because “there is no question

that the ongoing prosecution implicates important state interests.”

Davis v. Lansing, 851 F. 2d 72, 76 (2nd Cir. 1988); See also Hansel v.

Town Court for Town of Springield, N.Y., 56 F. 3d 391, 393 (2nd Cir.

1995) (“it is axiomatic that a state’s interest in the administration of

criminal justice within its borders is an important one.”). And finally,


                                    4
the third factor applies. The bond decision of the Macomb Circuit Court

is appealable through the Michigan court system. See Mich. Ct. R.

6.106(H); 7.203(B)(1). So Gregory should proceed down that path to

challenge the constitutionality of his bail decision. Federal courts

presume that state courts are willing and able to protect federal rights

and interests. See Kelm v. Hyatt, 44 F.3d 415, 420 (6th Cir. 1995).

     Because these three factors are met, Gregory’s claim is barred by

the Younger abstention doctrine./

     B.    Racial Identification in Police Report

     Gregory asserts that indicating his race as Black in the police

report violates the Thirteenth Amendment. But the Thirteenth

Amendment is inapplicable to the facts raised in his complaints. See

United States v. Kozminski, 487 U.S. 931, 942 (1988) (“The Thirteenth

Amendment declares that ‘[n]either slavery nor involuntary servitude,

except as a punishment for crime whereof the party shall have been

duly convicted, shall exist within the United States, or any place subject

to their jurisdiction.’”). Nothing about indicating Gregory’s race in the

police report violates the constitutional prohibition against slavery or

involuntary servitude.


                                    5
     C.    Request for Damages and Judicial Immunity

     Finally, Gregory also seeks damages. As state judges, both Gerds

and Druzinski “enjoy absolute immunity from liability under 42 U.S.C.

§ 1983” when performing their officials duties. Leech v. DeWeese, 689

F.3d 538, 542 (6th Cir. 2012) (citing Brookings v. Clunk, 389 F.3d 614,

617 (6th Cir. 2004)). Absolute immunity in this context means Gregory

cannot sue Gerds or Druzinski for acts taken in their capacity as state

court judges. This immunity extends to judges and magistrates

performing discretionary acts of a judicial nature. Krajicek v. Justin,

991 F. Supp. 875, 876 (E.D. Mich. 1998) (citing Pierson v. Ray, 386 U.S.

547, 553–54 (1967)); see also Dean v. Byerley, 354 F.3d 540, 555–56 (6th

Cir. 2004) (explaining that any state official whose acts are judicial in

nature are entitled to absolute immunity based on those acts).

     Absolute immunity for state judges can only be overcome under

two circumstances: (1) if the claim involves nonjudicial actions on behalf

of the state judge, or (2) if the claim involves actions judicial in nature

that are taken in the complete absence of all jurisdiction. Mireles v.

Waco, 502 U.S. 9, 11–12 (1991)). Gregory has not alleged that either of




                                    6
these exceptions are applicable. Gregory cannot therefore sue Gerds and

Druzinski for damages.

                                  *

     Accordingly, IT IS ORDERED that these consolidated cases be

DISMISSED.

     IT IS SO ORDERED.

Dated: July 26, 2019                  s/Judith E. Levy
     Ann Arbor, Michigan              JUDITH E. LEVY
                                      United States District Judge

                   CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court=s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on July 26, 2019.

                                      s/Shawna Burns
                                      SHAWNA BURNS
                                      Case Manager




                                  7
